Name: Commission Regulation (EEC) No 1794/89 of 22 June 1989 amending Regulation (EEC) No 2078/87 amending Regulation (EEC) No 1956/87 as regards the coefficients to be applied to certain monetary compensatory amounts fixed in advance in the cereals sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 176/26 Official Journal of the European Communities 23. 6 . 89 COMMISSION REGULATION (EEC) No 1794/89 of 22 June 1989 amending Regulation (EEC) No 2078/87 amending Regulation (EEC) No 1956/87 as regards the coefficients to be applied to certain monetary compenstory amounts fixed in advance in the cereals sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1 889/87 (2), and in particular Article 12 thereof, Whereas pursuant to Article 7 of Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts (3), as last amended by Regulation (EEC) No 1678/89 (4), monetary compensatory amounts fixed in advance for cereals were adjusted by Commission Regulation (EEC) No 2078/87 ('); Whereas the adjustment in question also took account of changes in the exchange rates used for the calculation of monetary compensatory amounts resulting from the change in the correcting factor referred to in Article 6 ( 1 ) of Regulation (EEC) No 1677/85, which is not in line with the objective of Regulation (EEC) No 3155/85 ; whereas the adjustments introduced by Regulation (EEC) No 2078/87 should accordingly be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees, HAS ADOPTED THIS REGULATION : Article 1 The table in the Annex to Regulation (EEC) No 2078/87 is hereby replaced by the table in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply on application by the party concerned lodged before 1 July 1990, from 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24 . 6 . 1985, p. 6. (J) OJ No=L 182, 3 . 7 . 1987, p. 1 . (&lt;) OJ No L 310, 21 . 11 . 1985, p. 22. O OJ No L 164, 15 . 6. 1989, p. 12. O OJ No L 195, 16 . 7 . 1987, p. 5. 23. 6. 89 Official Journal of the European Communities No L 176/27 ANNEX Adjustment coefficients to be applied to the monetary compensatory amounts fixed in advance for the products referred to in notes a to g Member State J (a) (b) (c) (d) (e) (0 (g) GERMANY I I 15. 1 . to 30 . 6. 1987 0,925000 0,900000 0,925000 0,925000 0,949000 0,953000 0,925000 NETHERLANDS \ \ I 15. 1 . to 30. 6.1987 0,728560 0,708869 0,728560 0,728560 0,747463 0,750613 0,728560 FRANCE \ \ \ l 15. 1 . to 30. 6. 1987 0,304380 0,296153 0,304380 0,304380 0,312277 0,313593 0304380 IRELAND llII \ l 15. 1 . to 30 . 6. 1987 0,273001 0,265622 0,273001 0,273001 0,280084 0,281265 0,273001 DENMARK \ \ \ 15. 1 . to 30. 6.1987 0 0 0 o 0 0 0 ITALY \ Il\ 15. l.to 8.2.1987 9. 2. to 17. 5.1987 18 . 5. to 30. 6.1987 0,279232 0,303113 0,426604 0,271685 0,294921 0,415075 0,279232 0,303113 0,426604 0,279232 0,303113 0,426604 0,286477 0,310978 0,437673 0,287684 0,312289 0,439518 0,279232 0,303113 0,426604 GREECE \ Il\ \ l 15. l.to 8.2.1987 9. 2. to 3.5.1987 4. 5 . to 17. 5.1987 18. 5. to 21 . 6. 1987 22. 6. to 30 . 6. 1987 0,590972 0,605445 0,615237 0,622236 0,627970 0,575000 0,589082 0,598609 0,605419 0,610997 0,590972 0,605445 0,615237 0,622236 0,627970 0,590972 0,605445 0,615237 0,622236 0,627970 0,606306 0,621154 0,631200 0,638381 0,644263 0,608861 0,623772 0,633860 0,641072 0,646978 0,590972 0,605445 0,615237 0,622236 0,627970 UNITED KINGDOM Il\ \ \ ll 15. l.to 8.2.1987 9. 2. to 15 . 2.1987 16. 2. to 1.3.1987 2. 3 . to 15. 3. 1987 16. 3 . to 19 . 4.1987 20. 4. to 10.5.1987 11 . 5 . to 30. 6. 1987 0,782101 0,790935 0,786123 0,778896 0,753315 0,743078 0,733470 0,760964 0,769559 0,764877 0,757845 0,732956 0,722995 0,713647 0,782101 0,790935 0,786123 0,778896 0,753315 0,743078 0,733470 0,782101 0,790935 0,786123 0,778896 0,753315 0,743078 0,733470 0,802394 0,811457 0,806520 0,799105 0,772861 0,762358 0,752501 0,805776 0,814877 0,809919 0,802474 0,776118 0,765572 0,755673 0,782101 0,790935 0,786123 0,778896 0,753315 0,743078 0,733470 SPAIN \ Illl\ 15. l.to 25. 1.1987 26. l.to 8.2.1987 9. 2. to 15 . 2. 1987 16. 2. to 14 . 6 . 1987 15. 6. to 30. 6. 1987 0,227250 0,369280 0,467338 0,412656 0,352437 0,235061 0,381973 0,483401 0,426840 0,364550 0,228470 0,371263 0,469848 0,414873 0,354329 0,229202 0,372453 0,471354 0,416202 0,355465 0,231643 0,376420 0,476373 0,420635 0,359251 0*232620 0,378006 0,478381 0,422408 0,360765 0,227738 0,370074 0,468342 0,413543 0,353194 (a) 10.01 B I, lLOl A, 11.02 A I b), 11.02 B II a), 1LO2 C I, 11.02 D I, 11.02 E II a), 11.02 F I, 11.02 G I, 11.07 A I a), 11.07 A I b), 10.05 B, 11.01 E I, 11.01 E II, 11.02 A V a) 1 , 11.02 A V a) 2, 11.02 A V b), 11.02 B II c), 11.02 C V, 11.02 D V, 11.02 E II c), 11.02 F V, 11.02 G II, 23.07 B I a), 23.07 B I b), 23.07 B c). Por the monetary compensatory amounts applicable to products falling within subheadings 23.07 B I a) 2, 23.07 B I b) 2 and 23.07 B I c) 2, these coeffi- cients shall apply only to the 'cereals' portion of the amounts in question. (b) 10.01 B II, 11.02 A I a). (c) 10.02, 11.01 B, 11.02 A II, 11.02 B II b), 11.02 C II, 11.02 D II, 11.02 E II b), 11.02 F II. (d) 10.03, 11.01 C, 11.02 A III, 11.02 B I a) 1 , 11.02 B I b) 1 , 11.02 C III, 11.02 D III, 11.02 E I a) 1 , 11.02 E I b) 1 , 11.02 F III, 11.07 A 11 a), 11.07 A II b) 11.07 B, 10.07 B, 10.07 C II, ex 11.01 G, ex 11.02 A VII, ex 11.02 B II d), ex 11.02 C VI, ex 11.02 D VI, ex 11.02 E II d) 2, ex 11.02 P VIll However, for products falling within subheadings 11.07 A II a), 11.07 A II b) and 11.07 B exported during August and September 1986 under the arrange- ments provided for in the final subparagraph of Article 16 (4) of Regulation (EEC) No 2727/75, the coefficients provided for in this Regulation shall not apply, 10.04, 11.01 D, 11.02 A IV, 11.02 B I a) 2 aa), 11.02 B I a) 2 bb), 11.02 B I b) 2, 11.02 C IV, 11.02 D IV, 11.02 E I a) 2, 11.02 E I b) 2, 11.02 F IV. (e) 11.08 A I, 11.08 A IV, 11.08 A V, 17.02 B 11 a), 17.02 B 11 b), 17.02 F II a), 17.02 F II b), 21.07 F II, 23.03 A Il (f) 11.08 A III, 11.09. (g) 23.02 A I a), 23.02 A I b), 23.02 A II a), 23.02 A Il b).